Citation Nr: 1631327	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment for Chapter 33 education benefits in the amount of $3,000.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005, and was discharged with a character of service of "other than honorable."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2016 and remanded to obtain the Veteran's education file records.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand order.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The overpayment of VA education benefits in the amount of $3000 was properly created.

2.  The overpayment of VA education benefits in the amount of $3000 was the result of bad faith on the part of the Veteran.


CONCLUSION OF LAW

The criteria for waiver of indebtedness for Chapter 33 education benefits in the amount of $3,000 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, VA's expanded duties to notify and assist are not applicable to cases involving the waiver of recovery of overpayment claims.  See Barger v. Principi, 15 Vet. App. 132 (2002).  

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Veteran was provided with information regarding the overpayment in February 2010 and March 2010 letters.  In April 2010, the Veteran requested a waiver of repayment of education benefits on the basis that repaying the debt would result in financial hardship.  In November 2010, the RO informed the Veteran that a waiver of the debt was denied.  An April 2011 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.

In the April 2014 remand, the Board requested that the RO upload the Veteran's education files into VBMS and readjudicate the claim.  Although the claim was not readjudicated, the RO sent the Veteran's educational file and no evidence was added to the claims file since the most April 2011 statement of the case.  Therefore, the Board finds that there has been substantial compliance with the remand order.  See D'Aires, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2015). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would not be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran seeks waiver of recovery of the overpayment of VA education benefits in the amount of $3,000.00.  The Veteran asserts that repaying the debt would result in financial hardship. 

After review of the record, the Board finds that the overpayment of VA education benefits in the amount of $3,000 was properly created.  In August 2009, the Veteran applied for Chapter 33 education benefits.  In September 2009, the Veteran was informed that her claim for benefits was denied because she did not receive an honorable discharge and she was not separated for a medical condition existing prior to service, hardship, or a condition which interfered with duty.  


The August 2009 letter notifying the Veteran that her claim was denied was sent to her current address of record.  An April 2010 Financial Status Report, completed by the Veteran, reflects that her address had not changed.  Electronic records indicate the Veteran applied on October 9, 2009 for an advance payment, and received a Chapter 33 education payment of $3,000 on October 13, 2009.  

Generally, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways.  First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a).  Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b).

As the Veteran's character of service was "other than honorable" and she was not separated for a medical condition existing prior to service, hardship, or a condition which interfered with duty, she is not eligible for Chapter 33 education benefits.  Given that the advance payment by definition necessitated the creation of a debt, receipt of payment is not in question, and the amount received is not in question, the Board concludes that the debt in the amount of $3,000 for an advance payment of VA education benefits was properly created.

The Board further finds that the creation of the overpayment in the amount of $3,000 was the result of bad faith on the part of the Veteran, which precludes waiver of recovery of debt.

In a December 2010 notice of disagreement, the Veteran stated that she was not aware of her ineligibility until four to six months after getting the advance payment.  In her May 2011 substantive appeal, the Veteran again stated that she was unaware of her ineligibility for benefits.  

As noted above, the Veteran was informed that she was ineligible for benefits under the Post-9/11 GI Bill in a September 2009 letter, sent to her correct address of record.  The letter was not returned as undeliverable.  The electronic record indicates the Veteran applied for and received an advance payment of $3,000 in education benefits in October 2009, after she received the letter.  Therefore, although the Veteran asserted that she did not know she was ineligible for benefits, the Board finds that she acted in bad faith in requesting and receiving the $3,000 advance payment.  The Veteran knew or should have known that she was not eligible for such educational benefit, given the character of her discharge and September 2009 notice letter.  38 C.F.R. § 1.965(b)(2).

Because the Veteran knew or should have known that she was not eligible to receive the $3,000.00 education benefit advance in October 2009, the Board finds that the creation of the overpayment was the result of bad faith on the part of the Veteran; therefore, waiver of recovery of overpayment for education benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.



ORDER

Entitlement to a waiver of recovery of overpayment for Chapter 33 education benefits in the amount of $3,000 is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


